DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/9/2021 have been fully considered but they are not persuasive. The arguments relate to the previous rejection and do not apply to the references being used in the current rejection set forth below in response to the amendments, thus the arguments are no longer relevant to the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The word “close” is indefinite.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhodes (US Patent 6273810) in view of Cole (US Patent Application Publication 20110035880).
Regarding claim 1, Rhodes teaches an inflatable support, comprising: a plurality of supporting air cells (Figure 3; 30), arranged in parallel to form a supporting mattress surfacon one side of each of the plurality of supporting air cells (Figure 4; top side of 30), configured to support user thereon; a plurality of heat dissipating air cells (Figures 3 and 4, 31), separately connected to another side of the plurality of supporting air cells (Figure 4; 31 are connected in between the sides of 30, on the side perpendicular to the top supporting surface), different from the one side of each of the plurality of supporting air cells forming the supporting mattress surface, each, having a plurality of air holes located on an area close to the supporting mattress surface (Figure 3 and 4, holes in 31 as shown), wherein the plurality of heat dissipating air cells and plurality of supporting air cells are connected alternatingly adjacent to each other (Figures 3 and 4, 30 and 31 as shown), and wherein the area close to the supporting mattress surface of the plurality of air holes and the supporting mattress surface is separated by a distance (Figure 4; the supporting surface is defined by the tops of cells 30 which are separated linearly from the tops of 31); and an inflating device (Figure 3; P and HVAC) having a plurality of inflation tubes configured to respectively communicate with the plurality of supporting air cells and the plurality of heat dissipating cells (Figure 3; tubes 1-6 as shown), Page 3 of 19U.S. Pat. Appln. No.: 16/687,628Docket No. 511808a0002US wherein the inflating device is configured to inflate the plurality of heat dissipating air cells with gas (Figure 4; pump next to plurality of heat dissipating air cells expand to have inflation deformation from the gas (Figure 4; 31, as shown), and the gas is discharged through the plurality of air holes to form a heat dissipating airflow toward the supporting mattress surface. Rhodes does not teach the support is an air mattress. Cole teaches an air mattress support (Figure 1; 20). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the seat of Rhodes to be a mattress as in Cole in order to provide further applications for the air ventilation system of Rhodes.
Regarding claim 2, Rhodes teaches the supporting surface comprises an upper body region, a waist-hip region, and a lower body region (Figure 3; upper body region is at the top of the seatback portion, the waist-hip region is near where 3 is marked) and the lower body region is near where 6 is marked), and wherein the plurality of heat dissipating air cells separately connected to the another side of the plurality of supporting air cells is disposed in the waist-hip region (Figure 3; at the 2 and 3 tubes as shown).
Regarding claim 3, Rhodes teaches each of the plurality of heat dissipating air cells is configured as a single layer body, forming an air chamber (Figure 4; 31, as shown).
Regarding claim 5, Rhodes teaches each of the plurality of heat dissipating air cells has contact areas, on a periphery (Figure 4; the contact areas are the outer surface of the cell 31 all the way around)s the contact areas having a fixed section (Figure 4; the bottom of 31 attached to the base of 30) and a free section (Figure 4; the top of 31 which expands upwards when filled with air), wherein the free section is located on a side of the contact area close to the supporting mattress surface, and the fixed section is located on sides of the contact area away from the supporting mattress surface (Figure 1; the fixed side is further from the tops of 30 than the free side), such that a deformation direction Page 4 of 19U.S. Pat. Appln. No.: 16/687,628Docket No. 511808a0002US of the plurality of heat dissipating air cells of the plurality of heat dissipating air cells with gas is oriented toward the supporting mattress surface.
Regarding claim 6, wherein the fixed section has a first connecting portion, a second connecting portion and a third connecting portion, and wherein the second connecting portion is located at a bottom side of the contact area, and the first connecting portion and the third connecting portion are respectively adjacent to opposite ends of the second connecting portion (Figure 4; the first connecting portion can be designated as the center bottom of 31, with the second and third connecting portions being designated as the left and right bottom portions of 31 (of the fixed portion which as discussed in claim 5 is the bottom of 31 which is attached to the base of 30), whereby the heat dissipating airflow toward the supporting mattress surface is substantially perpendicular to the supporting mattress surface (Figure 4; the air flows up and the supporting mattress surface formed by the tops of 30 are horizontal surfaces).
Regarding claim 7, Rhodes teaches each of the plurality of supporting air cells has a plurality of auxiliary air holes, forming another heat dissipating airflow toward the supporting mattress surface (Figure 3; each 31 has many air holes, some may be designated the auxiliary air holes).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhodes (US Patent 6273810) in view of Cole (US Patent Application Publication 20110035880) in view of Moutafis (US Patent 20160058641).
Regarding claim 4, Rhodes teaches an air chamber is formed in each of the plurality of heat dissipating air cells (Figure 4; 31, inside as shown). Rhodes does not teach the air chamber is internally arranged with a spacer to prevent inner wall surfaces of each of the plurality of heat dissipating air cells from all abutting each other. Moutafis teaches the air chamber is internally arranged with a spacer (Figure 2b; 241) to prevent the inner wall surfaces of the heat dissipating .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rhodes (US Patent 6273810) in view of Cole (US Patent Application Publication 20110035880) in view of Shih (US Patent Application 20170143131).
Regarding claim 8, Rhodes teaches the plurality of inflation tubes has a first inflation tube (Figure 3; P connection 1), a second inflation tube (Figure 3; P connection 2) and a third inflation tube (Figure 3; HVAC connection 1), and the third inflation tube communicates with the plurality of heat dissipating air cells. Rhodes does not teach wherein the first inflation tube communicates with the plurality of supporting air cells arranged at odd positions, and the second inflation tube communicates with the plurality of supporting air cells arranged at even positions. Shih teaches wherein the first inflation tube communicates with the supporting air cells arranged at odd positions, the second inflation tube communicates with the supporting air cells arranged at even positions (Figure 1; 151 and Paragraph 13). It would have been obvious to one of ordinary skill in the art prior to the Applicant’s filing date to modify the inflation tube control of Rhodes to separate even and odd cells in order to allow for pressure redistribution for the user (Shih Paragraph 13).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362. The examiner can normally be reached M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MORGAN J MCCLURE/Examiner, Art Unit 3673

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673